Exhibit 10.3

EXECUTION VERSION

FIRST LIEN INTERCREDITOR AGREEMENT

Dated as of December 18, 2017

among

ORBCOMM INC.,

the other Grantors party hereto,

U.S. BANK NATIONAL ASSOCIATION,

as the Notes Collateral Agent and Trustee for the Indenture Secured Parties

and

JPMORGAN CHASE BANK, N.A.



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of December 18, 2017 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
ORBCOMM Inc., a Delaware corporation (the “Borrower”), the other Grantors (as
defined below) party hereto, U.S. Bank National Association, as collateral agent
for the Indenture Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Notes Collateral Agent”) and
as trustee under the Indenture (as defined below) (in such capacity and together
with its successors and assigns in such capacity, the “Trustee”), JPMorgan Chase
Bank, N.A., as collateral agent for the Initial Additional First Lien Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Initial Additional Collateral Agent”) and as agent for the
Initial Additional First Lien Secured Parties (in such capacity and together
with its successors in such capacity, the “Initial Additional Agent”), and each
Additional Agent from time to time party hereto for the Additional First Lien
Secured Parties of the Series with respect to which it is acting in such
capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Notes Collateral Agent (for itself and on behalf of the
Indenture Secured Parties) and each Additional Agent (for itself and on behalf
of the Additional First Lien Secured Parties of the applicable Series) agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Indenture or, if defined in
the New York UCC, the meanings specified therein. As used in this Agreement, the
following terms have the meanings specified below:

“Additional Agent” means the collateral agent and the administrative agent
and/or trustee (as applicable) or any other similar agent or Person under any
Additional First Lien Documents, in each case, together with its successors in
such capacity. The Initial Additional Agent shall constitute an Additional
Agent.

“Additional First Lien Debt Facility” means the Initial Additional First Lien
Debt Facility and one or more debt facilities, commercial paper facilities or
indentures for which the requirements of Section 5.13 of this Agreement have
been satisfied, in each case with banks, other lenders or trustees, providing
for revolving credit loans, term loans, letters of credit, notes or other
borrowings, in each case, as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time; provided that the Indenture
shall not constitute an Additional First Lien Debt Facility at any time.

“Additional First Lien Documents” means, with respect to any Series of
Additional First Lien Obligations, the notes, credit agreements, indentures,
security documents and other operative agreements evidencing or governing such
Indebtedness, and each other agreement entered into for the purpose of securing
any Series of Additional First Lien Obligations.

“Additional First Lien Obligations” means, with respect to any Additional First
Lien Debt Facility, (a) all principal of, and interest (including, without
limitation, any interest, fees and other amounts which accrue after the
commencement of any Insolvency or Liquidation Proceeding, whether or not allowed
or allowable as a claim in any such proceeding) payable with respect to, such
Additional First Lien Debt Facility, (b) all other amounts payable to the
related Additional First Lien Secured Parties under the related Additional First
Lien Documents and (c) any renewals or extensions of the foregoing. The Initial
Additional First Lien Obligations shall constitute Additional First Lien
Obligations.



--------------------------------------------------------------------------------

“Additional First Lien Secured Party” means, with respect to any Series of
Additional First Lien Obligations, the holders of such Additional First Lien
Obligations, the Additional Agent with respect thereto, any trustee or agent or
any other similar agent or Person therefor under any related Additional First
Lien Documents and the beneficiaries of each indemnification obligation
undertaken by any Grantor under any related Additional First Lien Documents. The
Initial Additional First Lien Secured Parties shall constitute Additional First
Lien Secured Parties.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of the Initial Additional
First Lien Obligations and (y) the Non-Applicable Authorized Representative
Enforcement Date, the Initial Additional Agent and (ii) from and after the
earlier of (x) the Discharge of the Initial Additional First Lien Obligations
and (y) the Non-Applicable Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code, and any other federal, state,
province or foreign law for the relief of debtors, or any arrangement,
reorganization, insolvency, moratorium, assignment for the benefit of creditors,
any other marshalling of the assets or liabilities of the Borrower or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” means (i) in the case of the Indenture Obligations, the Notes
Collateral Agent, (ii) in the case of the Initial First Lien Obligations, the
Initial Collateral Agent and (iii) in the case of any Series of Additional First
Lien Obligations or Additional First Lien Secured Parties that become subject to
this Agreement after the date hereof, the Additional Agent named for such Series
in the applicable Joinder Agreement.

“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of the Initial Additional First Lien
Obligations and (y) the Non-Applicable Authorized Representative Enforcement
Date, the Collateral Agent with respect to such Initial Additional First Lien
Obligations, the Initial Additional Collateral Agent and (ii) from and after the
earlier of (x) the Discharge of the Initial Lien Additional First Lien
Obligations and (y) the Non-Applicable Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative.

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Collateral Agent is the Controlling
Collateral Agent.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral pursuant to the terms of the Secured
Credit Documents governing such Series of First Lien Obligations. The term
“Discharged” shall have a corresponding meaning.

 

2



--------------------------------------------------------------------------------

“Discharge of First Lien Obligations” means, with respect to any Shared
Collateral, the Discharge of the applicable First Lien Obligations with respect
to such Shared Collateral; provided that a Discharge of First Lien Obligations
shall not be deemed to have occurred in connection with a Refinancing of such
First Lien Obligations with additional First Lien Obligations secured by such
Shared Collateral under an Additional First Lien Document which has been
designated in writing by the applicable Collateral Agent (under the First Lien
Obligation so Refinanced) or by the Borrower, in each case, to each other
Collateral Agent as a “First Lien Obligation” for purposes of this Agreement.

“Event of Default” means an “Event of Default” (or any other similarly defined
term) as defined in any Secured Credit Document.

“First Lien Obligations” means, collectively, (i) the Indenture Obligations and
(ii) each Series of Additional First Lien Obligations.

“First Lien Secured Parties” means (i) the Indenture Secured Parties and
(ii) the Additional First Lien Secured Parties with respect to each Series of
Additional First Lien Obligations.

“First Lien Security Documents” means the Notes Security Agreement, the other
Collateral Documents (as defined in the Indenture) and each other agreement
entered into in favor of any Collateral Agent for the purpose of securing any
Series of First Lien Obligations.

“Grantors” means the Borrower and each other Subsidiary of the Borrower which
has granted a security interest pursuant to any First Lien Security Document to
secure any Series of First Lien Obligations. The Grantors existing on the date
hereof are the Borrower and each party set forth on Annex I hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Indenture” means that certain Indenture, dated as of April 10, 2017, among the
Borrower, as issuer, and U.S. Bank National Association, as trustee and
collateral agent, as such Indenture may be amended, restated, supplemented,
increased or otherwise modified, Refinanced or replaced from time to time.
“Indenture Obligations” means the “Secured Obligations” as defined in the Notes
Security Agreement.

“Indenture Secured Parties” means the “Secured Parties” as defined in the Notes
Security Agreement.

“Initial Additional Agent” has the meaning assigned to such term in the preamble
hereto.

“Initial Additional Collateral Agent” has the meaning assigned to such term in
the preamble hereto.

“Initial Additional First Lien Debt Facility” means the initial debt facility,
commercial paper facility or indenture entered into by the Borrower following
the Issue Date and for which the requirements of Section 5.13 of this Agreement
have been satisfied, in each case with banks, other lenders or trustees,
providing for revolving credit loans, term loans, letters of credit, notes or
other borrowings, in each case, as amended, restated, supplemented or otherwise
modified, refinanced or replaced from time to time.

“Initial Additional First Lien Obligations” means the “Secured Obligations” as
defined in the Initial Additional First Lien Debt Facility.

 

3



--------------------------------------------------------------------------------

“Initial Additional First Lien Secured Party” means the “Secured Parties” as
defined in the Initial Additional First Lien Debt Facility.

“Insolvency or Liquidation Proceeding” means:

(1) any case or proceeding commenced by or against the Borrower or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to the Borrower or any other Grantor or any
similar case or proceeding relative to the Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a supplement to this Agreement in the form of Annex II
hereof required to be delivered by an Additional Agent to the Controlling
Collateral Agent pursuant to Section 5.13 hereto in order to establish an
additional Series of Additional First Lien Obligations and become Additional
First Lien Secured Parties hereunder.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Collateral Agent (other than the Initial Additional
Collateral Agent) of the Series of First Lien Obligations that constitutes the
largest outstanding principal amount of any then outstanding Series of First
Lien Obligations (excluding the Series of Initial Additional First Lien
Obligations) with respect to such Shared Collateral, but solely to the extent
that such Series of First Lien Obligations has a larger aggregate principal
amount than the Series of Indenture Obligations then outstanding.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Applicable Authorized Representative” means, at any time with respect to
any Shared Collateral, any Collateral Agent that is not the Controlling
Collateral Agent at such time with respect to such Shared Collateral.

“Non-Applicable Authorized Representative Enforcement Date” means, with respect
to any Non-Applicable Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Applicable Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default under and as defined in the Secured Credit
Documents under which such Non-Applicable Authorized Representative is the Major
Non-Controlling Authorized Representative and (ii) the Controlling Collateral
Agent and each other Collateral Agent’s receipt of written notice from such
Non-Applicable Authorized Representative certifying that (x) such Non-Applicable
Authorized Representative is the Major Non-Controlling Authorized Representative
and that an Event of Default under and as defined in the Secured Credit
Documents under which such Non- Applicable Authorized Representative is the
Collateral Agent has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Applicable Authorized
Representative is the Collateral Agent are currently due and payable in full

 

4



--------------------------------------------------------------------------------

(whether as a result of acceleration thereof or otherwise) and such
Non-Applicable Authorized Representative intends to exercise its rights and
remedies in accordance with the terms of the applicable Secured Credit
Documents; provided that the Non-Applicable Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Controlling Collateral Agent has commenced and is diligently pursuing the
enforcement or exercise of any of its rights or remedies with respect to any
portion of the Shared Collateral or (2) at any time the Grantor that has granted
a security interest in such Shared Collateral or any portion thereof is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Notes Collateral Agent” has the meaning assigned to such term in the preamble
hereto.

“Notes Security Agreement” means the “Security Agreement” as defined in the
Indenture.

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or any other applicable law. Possessory Collateral includes,
without limitation, any certificated securities, Promissory Notes, Instruments
and Chattel Paper, in each case, delivered to or in the possession of the
Collateral Agent under the terms of the First Lien Security Documents.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such Indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Documents” means (i) the Indenture, the Notes (as defined in the
Indenture), the Notes Security Agreement and each other Collateral Document (as
defined in the Indenture) and (ii) each Additional First Lien Document.

“Senior Class Debt” has the meaning assigned to such term in Section 5.13.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 5.13.

“Senior Lien” means the Liens on the Collateral in favor of the First Lien
Secured Parties under the First Lien Security Documents.

 

5



--------------------------------------------------------------------------------

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Indenture Secured Parties (in their capacities as such) and (ii) the
Additional First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Collateral Agent (in its
capacity as such for such Additional First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Indenture Obligations and
(ii) the Additional First Lien Obligations incurred pursuant to any Additional
First Lien Debt Facility or any related Additional First Lien Documents, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Collateral Agent (in its capacity as such for such Additional First Lien
Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Collateral Agents)
hold a valid and perfected security interest at such time. If more than two
Series of First Lien Obligations are outstanding at any time and the holders of
less than all Series of First Lien Obligations hold a valid and perfected
security interest in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid and perfected security interest in such Collateral at such time and
shall not constitute Shared Collateral for any Series which does not have a
valid and perfected security interest in such Collateral at such time.

“Trustee” has the meaning assigned to such term in the preamble hereto.

“Uniform Commercial Code” or “UCC” means the New York UCC, or the Uniform
Commercial Code (or any similar or comparable legislation) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and
(vi) the term “or” is not exclusive.

SECTION 1.03. Impairments. It is the intention of the First Lien Secured Parties
of each Series that the holders of First Lien Obligations of such Series (and
not the First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First Lien Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of First Lien
Obligations) on a basis ranking prior to the security interest of such Series of
First Lien Obligations but junior to the security interest of any other Series
of First Lien Obligations or (ii) the existence of any Collateral for any other
Series of First Lien Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series);

 

6



--------------------------------------------------------------------------------

provided that the existence of a maximum claim with respect to Mortgaged
Properties (as defined in the Indenture) which applies to all First Lien
Obligations shall not be deemed to be an Impairment of any Series of First Lien
Obligations. In the event of any Impairment with respect to any Series of First
Lien Obligations, the results of such Impairment shall be borne solely by the
holders of such Series of First Lien Obligations, and the rights of the holders
of such Series of First Lien Obligations (including, without limitation, the
right to receive distributions in respect of such Series of First Lien
Obligations pursuant to Section 2.01) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such First Lien Obligations subject to such Impairment.
Additionally, in the event the First Lien Obligations of any Series are modified
pursuant to applicable law (including, without limitation, pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First Lien
Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of the Borrower or any
other Grantor (including any adequate protection payments) or any First Lien
Secured Party receives any payment pursuant to any intercreditor agreement
(other than this Agreement) with respect to any Shared Collateral, the proceeds
or distributions of any sale, collection or other liquidation of any such Shared
Collateral by any Collateral Agent or any First Lien Secured Party and proceeds
of any such distribution or payment (all payments, distributions, proceeds of
any sale, collection or other liquidation of any Shared Collateral and all
proceeds of any such distribution or payment being collectively referred to as
“Proceeds”), shall be applied (i) FIRST, to the payment of all amounts then due
and owing to each Collateral Agent (in its capacity as such) secured by such
Shared Collateral pursuant to the terms of any Secured Credit Document,
(ii) SECOND, subject to Section 1.03, to the payment in full of the First Lien
Obligations then due and payable of each Series secured by the Shared Collateral
on a ratable basis, with such Proceeds to be applied to the First Lien
Obligations of a given Series in accordance with the terms of the applicable
Secured Credit Documents, provided that following the commencement of any
Insolvency or Liquidation Proceeding with respect to any Grantor, solely as
among the holders of First Lien Obligations and solely for purposes of this
clause SECOND and not any Secured Credit Documents, in the event the value of
the Shared Collateral is not sufficient for the entire amount of Post-Petition
Interest on the First Lien Obligations to be allowed under Section 506(a) and
(b) of the Bankruptcy Code or any other applicable provision of the Bankruptcy
Code or other Bankruptcy Law in such Insolvency or Liquidation Proceeding, the
amount of First Lien Obligations of each Series of First Lien Obligations shall
include only the maximum amount of Post-Petition Interest on the First Lien
Obligations allowable under Section 506(a) and (b) of the Bankruptcy Code or any
other applicable provision of the Bankruptcy Code or other Bankruptcy Law in
such Insolvency or Liquidation Proceeding and (iii) THIRD, to the Borrower and
the other Grantors or their successors or assigns, as their interests may
appear, or otherwise, or to whomever may be lawfully entitled to receive the
same as a court of competent jurisdiction may direct. Notwithstanding the
foregoing, with respect to any Shared Collateral for which a third party (other
than a First Lien Secured Party) has a lien or security interest that is junior
in priority to the security interest of any Series of First Lien Obligations,
but senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First Lien Obligations
(such third party an “Intervening Creditor”), the value of any Shared Collateral
or Proceeds which are allocated to such Intervening Creditor shall be deducted
on a ratable basis solely from the Shared Collateral or Proceeds to be
distributed in respect of the Series of

 

7



--------------------------------------------------------------------------------

First Lien Obligations with respect to which such Impairment exists. If, despite
the provisions of this Section 2.01(a), any First Lien Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the First Lien Obligations to which it is then entitled in accordance
with this Section 2.01(a), such First Lien Secured Party shall hold such payment
or recovery in trust for the benefit of all First Lien Secured Parties for
distribution in accordance with this Section 2.01(a).

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.03), each Collateral Agent, for itself and on
behalf of each applicable First Lien Secured Party, hereby agrees that (i) the
Liens securing each Series of First Lien Obligations on any Shared Collateral
shall be of equal priority and (ii) the benefits and proceeds of the Shared
Collateral shall be shared among the First Lien Secured Parties as provided
herein.

SECTION 2.02. Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, (i) only the Controlling Collateral
Agent (acting upon the instructions of the Applicable Authorized Representative)
shall act or refrain from acting with respect to the Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) and (ii) no other Collateral Agent or other Non-Controlling
Secured Party shall, or shall instruct any Collateral Agent to, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any First Lien Security Document,
applicable law or otherwise, it being agreed that only the Controlling
Collateral Agent shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral; provided that, notwithstanding the
foregoing, (i) in any Insolvency or Liquidation Proceeding, any Collateral Agent
or any other First Lien Secured Party may file a proof of claim or statement of
interest with respect to the applicable series of First Lien Obligations owed to
the applicable series of First Lien Secured Parties; (ii) any Collateral Agent
or any other First Lien Secured Party may take any action to preserve or protect
the validity and enforceability of the Liens granted in favor of First Lien
Secured Parties, provided that no such action is, or could reasonably be
expected to be, (A) adverse to the Liens granted in favor of the Controlling
Secured Parties or the rights of the Controlling Collateral Agent or any other
Controlling Secured Parties to exercise remedies in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement; and (iii) any
Collateral Agent or any other First Lien Secured Party may file any responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims of such First Lien Secured Party, including any
claims secured by the Shared Collateral, in each case, to the extent not
inconsistent with the terms of this Agreement. Notwithstanding the equal
priority of the Liens, the Controlling Collateral Agent may deal with the Shared
Collateral as if such Controlling Collateral Agent had a senior Lien on such
Collateral. No other

 

8



--------------------------------------------------------------------------------

Collateral Agent or Non-Controlling Secured Party will contest, protest or
object to any foreclosure proceeding or action brought by the Controlling
Collateral Agent, Applicable Authorized Representative or Controlling Secured
Party or any other exercise by the Controlling Collateral Agent, Applicable
Authorized Representative or Controlling Secured Party of any rights and
remedies relating to the Shared Collateral, or cause the Controlling Collateral
Agent to do so. The foregoing shall not be construed to limit the rights and
priorities of any First Lien Secured Party or Collateral Agent with respect to
any Collateral not constituting Shared Collateral.

(b) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, to be bound by the provisions of this Agreement.

(c) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding) or otherwise, the priority, validity,
enforceability, perfection, protection or attachment of a Lien held by or on
behalf of any of the First Lien Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any other First Lien Secured Party to enforce this Agreement.

SECTION 2.03. No Interference; Payment Over.

(a) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that (i) it will not challenge, or support any other
Person in challenging, in any proceeding the validity or enforceability of any
First Lien Obligations of any Series or any First Lien Security Document or the
validity, attachment, perfection or priority of any Lien under any First Lien
Security Document or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Controlling Collateral Agent, (iii) it will not institute in
any Insolvency or Liquidation Proceeding or other proceeding any claim against
the Controlling Collateral Agent or any other First Lien Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral, and none of the Controlling
Collateral Agent or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Controlling Collateral Agent or other
First Lien Secured Party with respect to any Shared Collateral in accordance
with the provisions of this Agreement, (iv) it will not seek, and hereby waives
any right, to have any Shared Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral and (v) it will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any other First Lien Secured Party to enforce this
Agreement.

(b) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that, other than pursuant to the terms of this
Agreement, if it shall obtain possession of any Shared Collateral or shall
realize any Proceeds, pursuant to any First Lien Security Document or by the
exercise of any rights available to it under applicable law or in any Insolvency
or Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
First Lien Obligations, then it shall hold such Shared Collateral or Proceeds,
as the case may be, in trust for the other First Lien Secured Parties that have
a security interest in such Shared Collateral and promptly transfer such Shared
Collateral or Proceeds, as the case may be, to the Controlling Collateral Agent,
to be distributed in accordance with the provisions of Section 2.01 hereof.

 

9



--------------------------------------------------------------------------------

SECTION 2.04. Automatic Release of Liens; Amendments to First Lien Security
Documents. If, at any time, the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each Collateral Agent
for the benefit of each Series of First Lien Secured Parties upon such Shared
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens of the Controlling Collateral Agent on such Shared
Collateral are released and discharged; provided that any proceeds of any Shared
Collateral realized therefrom shall be applied pursuant to Section 2.01 hereof.
If in connection with any such foreclosure or other exercise of remedies the
Controlling Collateral Agent releases any guarantor from its obligations under a
guarantee of First Lien Obligations for which it serves as agent, then such
guarantor will also be released from its guarantee of all other First Lien
Obligations. Each Collateral Agent and Authorized Representative will execute
and deliver such documents as the Controlling Collateral Agent may reasonably
request in connection with the foregoing.

(a) Each Collateral Agent agrees, for itself and on behalf of each applicable
First Lien Secured Party, that each Collateral Agent may enter into any
amendment to any First Lien Security Document that does not violate this
Agreement.

(b) Each Collateral Agent agrees to execute and deliver (at the sole cost and
expense of the Grantors) all such authorizations and other instruments as shall
reasonably be requested by the Controlling Collateral Agent to evidence and
confirm any release of Shared Collateral provided for in this Section.

SECTION 2.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Borrower or any of its Subsidiaries.

(b) If the Borrower and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code or other applicable Bankruptcy Law
and shall, as debtor(s)-in-possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law and/or the use of cash collateral under Section 363 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, each
Collateral Agent agrees, for itself and on behalf of each applicable First Lien
Secured Party, that it will raise no objection to any such financing or to the
Liens on the Shared Collateral securing the same (“DIP Financing Liens”) or to
any use of cash collateral that constitutes Shared Collateral, unless the
Controlling Collateral Agent shall then oppose or object to such DIP Financing
or such DIP Financing Liens or use of cash collateral (and (i) to the extent
that such DIP Financing Liens are senior to the Liens on any such Shared
Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to

 

10



--------------------------------------------------------------------------------

any First Lien Secured Parties as adequate protection or otherwise in connection
with such DIP Financing or use of cash collateral, with the same priority
vis-à-vis the First Lien Secured Parties as set forth in this Agreement (other
than any Liens of the First Lien Secured Parties constituting DIP Financing
Liens), (C) if any amount of such DIP Financing and/or cash collateral is
applied to repay any of the First Lien Obligations, such amount is applied
pursuant to Section 2.01 of this Agreement, and (D) if any First Lien Secured
Parties are granted adequate protection with respect to First Lien Obligations
subject hereto, including in the form of periodic payments, in connection with
such DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01 of this Agreement; provided that
the First Lien Secured Parties of each Series shall have a right to object to
the grant of a Lien to secure the DIP Financing over any Collateral subject to
Liens in favor of the First Lien Secured Parties of such Series or its
Collateral Agent that shall not constitute Shared Collateral; and provided,
further, that the First Lien Secured Parties receiving adequate protection shall
not object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.

(c) If any First Lien Secured Party is granted adequate protection (A) in the
form of Liens on any additional or replacement Collateral, then each other First
Lien Secured Party shall be entitled to seek, and each First Lien Secured Party
shall consent and not object to, adequate protection in the form of Liens on
such additional or replacement Collateral with the same priority vis-à-vis the
First Lien Secured Parties pursuant to Section 2.01 of this Agreement (other
than any Liens of the First Lien Secured Parties constituting DIP Financing
Liens), (B) in the form of a super priority or other administrative claim, then
each other First Lien Secured Party shall be entitled to seek, and each First
Lien Secured Party shall consent and not object to, adequate protection in the
form of a pari passu super priority or administrative claim or (C) in the form
of periodic or other cash payments, then the proceeds of such adequate
protection must be applied to all First Lien Obligations pursuant to
Section 2.01 of this Agreement.

SECTION 2.06. Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement or
avoidance of a preference or fraudulent transfer under the Bankruptcy Code,
other applicable Bankruptcy Law, or any similar law, or the settlement of any
claim in respect thereof), be required to be returned or repaid, the terms and
conditions of this Article II shall be fully applicable thereto until all such
First Lien Obligations shall again have been paid in full in cash.

SECTION 2.07. Insurance. As between the First Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08. Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of, any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Collateral Agent of the holders
of any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.

SECTION 2.09. Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral that is part of the Shared Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee and agent for the benefit of each

 

11



--------------------------------------------------------------------------------

other First Lien Secured Party and any assignee solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to the applicable First Lien Security Documents, in each case, subject
to the terms and conditions of this Section 2.09; provided that at any time
after the Discharge of First Lien Obligations of the Series for which the
Controlling Collateral Agent is acting, the Controlling Collateral Agent shall
(at the sole cost and expense of the Grantors) promptly deliver all Possessory
Collateral to the Controlling Collateral Agent (after giving effect to the
Discharge of such First Lien Obligations) together with any necessary
endorsements reasonably requested by the Controlling Collateral Agent (or make
such other arrangements as shall be reasonably requested by the Controlling
Collateral Agent to allow the Controlling Collateral Agent to obtain control of
such Possessory Collateral). Pending delivery to the Controlling Collateral
Agent, each other Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee and agent for the benefit of each other First Lien Secured
Party and any assignee, solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09.

(b) The duties or responsibilities of the Controlling Collateral Agent and each
other Collateral Agent under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee and agent for the benefit of each other First Lien Secured Party for
purposes of perfecting the Lien held by such First Lien Secured Parties therein.

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01. Determinations with Respect to Amounts of Liens and Obligations
Whenever any Collateral Agent shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any First Lien Obligations of any Series, or the Shared
Collateral subject to any Lien securing the First Lien Obligations of any
Series, it may request that such information be furnished to it in writing by
each other Collateral Agent and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that if any
Collateral Agent shall fail or refuse reasonably promptly to provide the
requested information, the requesting Collateral Agent shall be entitled to make
any such determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Borrower. Each Collateral Agent may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any First
Lien Secured Party or any other Person as a result of such determination.

ARTICLE IV

The Controlling Collateral Agent

SECTION 4.01. Appointment and Authority.

(a) Each of the First Lien Secured Parties hereby irrevocably appoints and
authorizes the Controlling Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Controlling Collateral Agent
by the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Controlling Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Controlling
Collateral Agent pursuant to the applicable Secured Credit Documents for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under any of the First Lien Security Documents, or for
exercising any rights and remedies thereunder shall be entitled to the benefits
of all provisions of

 

12



--------------------------------------------------------------------------------

this Article IV and Article Twelve of the Indenture and the equivalent provision
of the Notes Security Agreements and any Additional First Lien Document (as
though such co-agents, sub-agents and attorneys-in-fact were the “Collateral
Agent” named therein) as if set forth in full herein with respect thereto.
Without limiting the foregoing, each of the First Lien Secured Parties, and each
Collateral Agent, hereby agrees to provide such cooperation and assistance as
may be reasonably requested by the Controlling Collateral Agent to facilitate
and effect actions taken or intended to be taken by the Controlling Collateral
Agent pursuant to this Article IV, such cooperation to include execution and
delivery of notices, instruments and other documents as are reasonably deemed
necessary by the Controlling Collateral Agent to effect such actions, and
joining in any action, motion or proceeding initiated by the Controlling
Collateral Agent for such purposes.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Controlling Collateral Agent shall be entitled, for the benefit of the First
Lien Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Shared Collateral as provided herein and in the First Lien Security Documents,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of their Indenture Obligations or Additional
First Lien Obligations, as applicable. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Controlling Collateral
Agent or any other First Lien Secured Party shall have any duty or obligation
first to marshal or realize upon any type of Shared Collateral (or any other
Collateral securing any of the First Lien Obligations), or to sell, dispose of
or otherwise liquidate all or any portion of such Shared Collateral (or any
other Collateral securing any First Lien Obligations), in any manner that would
maximize the return to the Non-Controlling Secured Parties, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Non-Controlling
Secured Parties from such realization, sale, disposition or liquidation. Each of
the First Lien Secured Parties waives any claim it may now or hereafter have
against the Controlling Collateral Agent or the Collateral Agent for any other
Series of First Lien Obligations or any other First Lien Secured Party of any
other Series arising out of (i) any actions that do not violate this Agreement
which any Collateral Agent or any First Lien Secured Party takes or omits to
take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First Lien Obligations from any account debtor, guarantor or any
other party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Obligations or
the valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Collateral Agent or any holders of First
Lien Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law by, any Grantor or any of its Subsidiaries, as
debtor-in-possession.

SECTION 4.02. Rights as a First Lien Secured Party. The Person serving as the
Controlling Collateral Agent hereunder shall have the same rights and powers in
its capacity as a First Lien Secured Party under any Series of First Lien
Obligations that it holds as any other First Lien Secured Party of such Series
and may exercise the same as though it were not the Controlling Collateral Agent
and the term “First Lien Secured Party” or “First Lien Secured Parties” or (as
applicable) “Indenture Secured Party,” “Indenture Secured Parties,” “Additional
First Lien Secured Party” or “Additional First Lien Secured Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Controlling Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Grantors or any
Subsidiary or other Affiliate thereof as if such Person were not the Controlling
Collateral Agent hereunder and without any duty to account therefor to any other
First Lien Secured Party.

 

13



--------------------------------------------------------------------------------

SECTION 4.03. Exculpatory Provisions. The Controlling Collateral Agent shall not
have any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, the Controlling Collateral Agent:
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(i) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that the Controlling Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Controlling Collateral Agent to liability or that is contrary to
this Agreement or applicable law;

(ii) shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
a Grantor or any of its Affiliates that is communicated to or obtained by the
Person serving as the Controlling Collateral Agent or any of its Affiliates in
any capacity;

(iii) shall not be liable for any action taken or not taken by it (1) in the
absence of its own gross negligence or willful misconduct or (2) in reliance on
a certificate of an authorized officer of the Borrower stating that such action
is permitted by the terms of this Agreement. The Controlling Collateral Agent
shall be deemed not to have knowledge of any Event of Default under any Series
of First Lien Obligations unless and until notice describing such Event of
Default and referencing applicable agreement is given to the Controlling
Collateral Agent;

(iv) shall not be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (2) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other First
Lien Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First Lien Security Documents, (5) the value or the sufficiency of any
Collateral for any Series of First Lien Obligations, or (6) the satisfaction of
any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Controlling
Collateral Agent; and

(v) need not segregate money held hereunder from other funds except to the
extent required by law. The Controlling Collateral Agent shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing.

SECTION 4.04. Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the applicable Collateral Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Collateral Agent under any First Lien Security Document in accordance with
Section 2.04 or upon receipt of a written request from the Borrower stating that
the releases of such Lien is permitted by the terms of each then extant Secured
Credit Document.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All notices and other communications provided for herein
(including, but not limited to, all the directions and instructions to be
provided to the Controlling Collateral Agent herein by the First Lien Secured
Parties) shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

14



--------------------------------------------------------------------------------

(a) if to the Borrower or any other Grantor, to the Borrower at 395 West Passaic
Street, Rochelle Park, New Jersey 07662, Attn: Robert Costantini and Christian
Le Brun, Fax: (703) 433-6400;

(b) if to the Notes Collateral Agent or Trustee, to it at U.S. Bank National
Association, Global Corporate Trust Services, 225 Asylum Street, 23rd Fl.,
Hartford, Connecticut 06032,

Attn: Michael M. Hopkins, Fax: (860) 241-6897; and

(c) if to any other Collateral Agent, to it at the address set forth in the
applicable Joinder Agreement.

Any party hereto may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties hereto. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. As
agreed to in writing among the Controlling Collateral Agent and each other
Collateral Agent from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

The Notes Collateral Agent agrees to accept and act upon instructions or
directions pursuant to this Agreement sent by unsecured e-mail, pdf, facsimile
transmission or other similar unsecured electronic methods; provided, however,
that the Notes Collateral Agent shall have received an incumbency certificate
listing persons designated to give such instructions or directions and
containing specimen signatures of such designated persons, which such incumbency
certificate shall be amended and replaced whenever a person is to be added or
deleted from the listing. If the Borrower, a Grantor or any Collateral Agent or
Senior Class Debt Representative elects to give the Notes Collateral Agent
e-mail or facsimile instructions (or instructions by a similar electronic
method) and the Notes Collateral Agent in its discretion elects to act upon such
instructions, the Notes Collateral Agent’s understanding of such instructions
shall be deemed controlling. The Notes Collateral Agent shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Notes
Collateral Agent’s reliance upon and compliance with such instructions
notwithstanding such instructions conflict or are inconsistent with a subsequent
written instruction. The Borrower, each Grantor and any Collateral Agent or
Senior Class Debt Representative each agrees to assume all risks arising out of
the use of such electronic methods to submit instructions and directions to the
Notes Collateral Agent, including without limitation the risk of the Notes
Collateral Agent acting on unauthorized instructions, and the risk or
interception and misuse by third parties.

SECTION 5.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

15



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Collateral Agent. The Borrower and the other Grantors shall not have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent their rights or obligations are adversely
affected (in which case the Borrower shall have the right to consent to or
approve any such amendment, modification or waiver).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Additional Agent may become a party hereto by execution and delivery
of a Joinder Agreement in accordance with Section 5.13 of this Agreement and
upon such execution and delivery, such Additional Agent and the Additional First
Lien Secured Parties and Additional First Lien Obligations of the Series for
which such Additional Agent is acting shall be subject to the terms hereof.

(d) Notwithstanding the foregoing, without the consent of any other Collateral
Agent or First Lien Secured Party, the Controlling Collateral Agent may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional First Lien Obligations in compliance
with the Indenture and any Additional First Lien Documents.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 5.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Notes
Collateral Agent represents and warrants that this Agreement is binding upon the
Indenture Secured Parties. This Agreement is the “Intercreditor Agreement” under
and as defined in the Indenture.

 

16



--------------------------------------------------------------------------------

SECTION 5.08. Submission to Jurisdiction Waivers; Consent to Service of Process.
Each Collateral Agent, on behalf of itself and the First Lien Secured Parties of
the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Collateral Agent) at the address referred to in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 5.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other First
Lien Security Documents or Additional First Lien Documents, the provisions of
this Agreement shall control.

SECTION 5.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another.
None of the Borrower, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05 or 2.09) is intended to or will amend, waive or otherwise modify the
provisions of any Additional First Lien Documents), and none of the Borrower or
any other Grantor may rely on the terms hereof (other than Section 2.04, 2.05 or
2.09). Nothing in this Agreement is intended to or shall impair the obligations
of any Grantor, which are absolute and unconditional, to pay the First Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

17



--------------------------------------------------------------------------------

SECTION 5.13. Additional First Lien Obligations. To the extent, but only to the
extent, permitted by the provisions of the then extant Indenture and Additional
First Lien Documents, the Borrower may incur Additional First Lien Obligations.
Any such additional class or series of Additional First Lien Obligations (the
“Senior Class Debt”) may be secured by a Lien and may be guaranteed by the
Grantors on a pari passu basis, in each case under and pursuant to the
Additional First Lien Documents, if and subject to the condition that the
Collateral Agent of any such Senior Class Debt (each, a “Senior Class Debt
Representative”), acting on behalf of the holders of such Senior Class Debt
(such Collateral Agent and holders in respect of any Senior Class Debt being
referred to as the “Senior Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (iv) of
the immediately succeeding paragraph.

In order for a Senior Class Debt Representative to become a party to this
Agreement,

(i) such Senior Class Debt Representative, the Controlling Collateral Agent and
each Grantor shall have executed and delivered an instrument substantially in
the form of Annex II (with such changes as may be reasonably approved by the
Controlling Collateral Agent and such Senior Class Debt Representative) pursuant
to which such Senior Class Debt Representative becomes a Collateral Agent and
Additional Agent hereunder, and the Senior Class Debt in respect of which such
Senior Class Debt Representative is the Collateral Agent and the related Senior
Class Debt Parties become subject hereto and bound hereby;

(ii) the Borrower shall have delivered to the Controlling Collateral Agent true
and complete copies of each of the Additional First Lien Documents relating to
such Senior Class Debt, certified as being true and correct by a Responsible
Officer of the Borrower;

(iii) the Borrower shall have delivered to the Controlling Collateral Agent an
Officer’s Certificate stating that such Additional First Lien Obligations are
permitted by each applicable Secured Credit Document to be incurred, or to the
extent a consent is otherwise required to permit the incurrence of such
Additional First Lien Obligations under any Secured Credit Document, each
Grantor has obtained the requisite consent; and

(iv) the Additional First Lien Documents, as applicable, relating to such Senior
Class Debt shall provide, in a manner reasonably satisfactory to the Controlling
Collateral Agent, that each Senior Class Debt Party with respect to such Senior
Class Debt will be subject to and bound by the provisions of this Agreement in
its capacity as a holder of such Senior Class Debt.

SECTION 5.14. Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the entire agreement
of each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, any Collateral Agent or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

SECTION 5.15. Information Concerning Financial Condition of the Borrower and the
Other Grantors. In accordance with their respective First Lien Obligations
Documents, the Controlling Collateral Agent, the other Collateral Agents and the
Secured Parties shall each be responsible for keeping themselves informed of
(a) the financial condition of the Borrower and the other Grantors and all
endorsers or guarantors of the First Lien Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations;
provided that nothing in this Section 5.15 shall impose a duty on the Notes
Collateral Agent to inform itself or investigate the financial condition of the
Borrower or other Grantors beyond that which may be required under the
Indenture.

 

18



--------------------------------------------------------------------------------

The Controlling Collateral Agent, the other Collateral Agents and the Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that the Controlling Collateral Agent, any other
Collateral Agent or any Secured Party, in its sole discretion, undertakes at any
time or from time to time to provide any such information to any other party, it
shall be under no obligation to (i) make, and Controlling Collateral Agent, the
other Collateral Agents and the Secured Parties shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (ii) provide any additional information or to provide
any such information on any subsequent occasion, (iii) undertake any
investigation or (iv) disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

SECTION 5.16. Additional Grantors. The Borrower agrees that, if any Subsidiary
of the Borrower shall become a Grantor after the date hereof, it will promptly
cause such Subsidiary to become party hereto by executing and delivering an
instrument in the form of Annex III. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Controlling Collateral Agent. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

SECTION 5.17. Further Assurances. Each Collateral Agent, on behalf of itself and
each First Lien Secured Party under the Indenture or any Additional First Lien
Debt Facility, as applicable, agrees that it will take such further action and
shall execute and deliver such additional documents and instruments (in
recordable form, if requested) as the other parties hereto may reasonably
request to effectuate the terms of, and the Lien priorities contemplated by,
this Agreement.

SECTION 5.18. Notes Collateral Agent. It is understood and agreed that each of
the Trustee and Notes Collateral Agent is entering into this Agreement in its
capacity as Trustee and Collateral Agent, respectively, under the Indenture and
as Collateral Agent under the Notes Security Agreement and the provisions of the
Indenture and the Notes Security Agreement granting or extending any rights,
protections, privileges, indemnities and immunities to the Trustee or Collateral
Agent thereunder shall also apply to the Trustee and Notes Collateral Agent
hereunder.

For the avoidance of doubt, the parties hereto acknowledge that in no event
shall the Notes Collateral Agent be responsible or liable for special, indirect,
or consequential loss or damage of any kind whatsoever (including, but not
limited to, loss of profit) irrespective of whether any such party has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

[Remainder of Page Intentionally Blank.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee and Notes Collateral Agent

By:  

/s/ Laurel A. Melody-Casasanta

Name:   Laurel A. Melody-Casasanta Title:   Vice President

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ORBCOMM INC. By:  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

GRANTORS: ORBCOMM LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM License Corp. By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings LLC By: ORBCOMM INC., its sole member By
 

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings 1 LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings 2 LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM International Holdings 3 LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ORBCOMM Africa LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM AIS LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM Central America Holdings LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM China LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM CIS LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM India LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ORBCOMM Networks, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM SENS, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer ORBCOMM South Africa Gateway Company LLC By: ORBCOMM INC., its sole
member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer Ameriscan, Inc. By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer GlobalTrak, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer InSync Software, Inc. By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

MobileNet, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer SKGTIC Holdings, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer StarTrak Information Technologies, LLC By: ORBCOMM INC., its sole member
By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer StarTrak Logistics Management Solutions, LLC By: its sole member
StarTrak Information Technologies, LLC, by its sole member Orbcomm Inc. By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer WAM Solutions, LLC By: ORBCOMM INC., its sole member By  

/s/ Robert Costantini

Name: Robert Costantini Title: Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Initial Additional Collateral Agent and Initial Additional Agent

By:  

/s/ James J. McDonnell

Name: James J. McDonnell Title: Authorized Signer

[Signature Page to Intercreditor Agreement]